United States Court of Appeals
                      For the First Circuit


No. 17-1907

                        RONY LOPEZ-LOPEZ,

                           Petitioner,

                                v.

                   JEFFERSON B. SESSIONS, III,
                        ATTORNEY GENERAL,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                      Lynch, Circuit Judge,
                   Souter, Associate Justice,*
                   and Kayatta, Circuit Judge.


     Kevin P. MacMurray, Daniel W. Chin, and MacMurray & Associates
on brief for petitioner.
     David Kim, Trial Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, Chad A. Readler, Acting
Assistant Attorney General, and Kohsei Ugumori, Senior Litigation
Counsel, Office of Immigration Litigation, on brief for
respondent.




     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
March 16, 2018
          LYNCH,    Circuit    Judge.      We   deny     Rony   Lopez-Lopez's

petition for review because there was substantial evidence before

the IJ and BIA that Lopez-Lopez had failed to meet his burden to

establish a nexus between his alleged persecution and a statutorily

protected ground.

          In   April   2013,    the   Department    of    Homeland   Security

served Lopez-Lopez, a native and citizen of Guatemala, with a

notice to appear, charging that he was removable pursuant to

8 U.S.C. § 1182(a)(6)(A)(i) because he had entered the United

States without inspection on an unknown date; Lopez-Lopez later

testified that he had entered in January 2007.            Lopez-Lopez filed

an application for asylum, withholding of removal, and protection

under the Convention Against Torture ("CAT") in March 2015.              The

immigration judge ("IJ") excused the late filing of Lopez-Lopez's

application, and addressed and denied it on its merits.

          Lopez-Lopez claimed that his basis for relief was that

drug traffickers had moved into his village in Guatemala in 2006,

taken over his family's land, and used threats of violence to

coerce him and his family members into cultivating raw materials

for drugs on that land.       Lopez-Lopez also testified that three of

his siblings remained unharmed in Guatemala because they did what

the drug traffickers asked them to do.             He alleged that he had

been persecuted, and that the persecution was because he belonged

to a "particular social group" of "poor, uneducated landowners."


                                   - 3 -
           The IJ denied Lopez-Lopez's application, holding that

his claimed social group was "not a protected ground under the

[Immigration and Nationality Act]" and that, in any case, Lopez-

Lopez had not established a nexus between his alleged persecution,

or fear of future persecution, and any protected ground.           The IJ

also held that, even if Lopez-Lopez had established that he had

been targeted on the basis of a protected ground, he had failed to

show government action or inaction necessary to establish past

persecution because "there was no evidence that any Guatemalan

authorities on any level were notified of the situation."1

           On appeal, the BIA agreed with the IJ's conclusion that

Lopez-Lopez had not "establish[ed] that any persecution he ha[d]

suffered or fears was or is on account of a protected ground."

The BIA held that, even assuming that Lopez-Lopez had established

a   "cognizable   particular   social    group"   of   "poor,   uneducated

landowners in Guatemala," he had "not demonstrated that one central

motive for the harm he suffered or fears was or would be on account

of his membership in such a group."          The BIA also stated that

"widespread violence" in Guatemala "d[id] not provide a basis for

a grant of asylum."       Because the BIA's nexus holding was an

independently sufficient basis for its decision to dismiss Lopez-



      1   The IJ also denied Lopez-Lopez's claim for CAT
protection, and the BIA affirmed. Lopez-Lopez does not challenge
this denial in his petition for review.


                                 - 4 -
Lopez's appeal, the BIA did not, and was not obligated to, address

the other bases for the IJ's decision, contrary to Lopez-Lopez's

arguments in his petition for review.              See INS v. Bagamasbad, 429

U.S. 24, 25 (1976) ("As a general rule courts and agencies are not

required to make findings on issues the decision of which is

unnecessary to the results they reach.").

            In his petition for review, Lopez-Lopez argues that he

met his burden of establishing both nexus to a protected ground

and past persecution.       We reach only the nexus issue.

            We     review   the    IJ's    and    BIA's    nexus    determination

"through the prism of the substantial evidence rule," Lopez de

Hincapie v. Gonzales, 494 F.3d 213, 218 (1st Cir. 2007), under

which we uphold the determination unless the record "compel[s] the

contrary    conclusion,"     id.      Lopez-Lopez         testified       that   drug

traffickers had "t[aken] advantage" of his family's land because

it   was   "very    productive."      He    also   testified       that    the   drug

traffickers had forced him and his family members to cultivate raw

materials for drugs on that land because his family "had experience

with agriculture and harvest[ing]."              Based on this testimony, the

IJ and BIA reasonably concluded that the drug traffickers' alleged

conduct had been centrally motivated by a desire to profit from

the use of Lopez-Lopez's family's land, rather than by an intent

to harm poor, uneducated landowners as a group.                     See Singh v.

Mukasey, 543 F.3d 1, 6-7 (1st Cir. 2008) (holding that evidence


                                      - 5 -
that the petitioner had been persecuted "primarily" because of

"economic motivations" supported the BIA's finding that petitioner

had failed to show nexus); Lopez de Hincapie, 494 F.3d at 219

(holding that facts indicating that petitioner had been targeted

"because   of   greed,   not   because   of   her   political   opinion   or

membership in a particular social group," supported the BIA's

determination that petitioner had not established nexus). As such,

substantial evidence supported the BIA's and IJ's dispositive

determination that Lopez-Lopez had failed to establish a nexus

between the persecution that he allegedly had suffered, or any

future persecution that he fears that he will suffer, and a

statutorily protected ground.      The petition for review is denied.




                                  - 6 -